


Exhibit 10.9

 

FIRST AMENDMENT TO THE

JANUS 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN

 

The Janus 401(k) and Employee Stock Ownership Plan, as amended and restated
effective January 1, 2014 (the “Plan”), is hereby amended as follows:

 

1.                                     Effective as of January 1, 2014,
Section 1.8 of the Plan is hereby clarified by deleting the first paragraph and
replacing it in its entirety to read as follows:

 

1.8                              “Compensation” means (i) Basic Compensation for
purposes of the regular Payroll Withholding Agreement election in
Section 3.1(a)(2)(i) (including an election with respect to Catch-Up
Contributions); (ii) Supplemental Compensation for purposes of the bonus Payroll
Withholding Agreement election in Section 3.1(a)(2)(ii); (iii) Basic
Compensation and Supplemental Compensation for purposes of the passive Payroll
Withholding Agreement in Section 3.1(b)(1), (iv) Basic Compensation and
Supplemental Compensation for purposes of Matching Contributions; and
(v) amounts paid to an Eligible Employee by a Participating Employer as “Wages”
(defined below) for purposes of other Contributions made under Article IV.

 

2.                                     Effective as of January 1, 2014,
Section 1.12 of the Plan is hereby clarified to read as follows:

 

1.12                       “Employer” means Janus Capital Group Inc. and any
successor which shall maintain this Plan; and any predecessor which has
maintained this Plan. The Employer is a corporation with principal offices in
the State of Colorado.

 

3.                                     Effective as of June 26, 2013, the Plan
is hereby amended by redesignating Sections 1.43 through 1.53 to be Sections
1.44 through 1.54 and adding a new Section 1.43 to read as follows:

 

1.43                       “Spouse” means a person of the same or opposite sex
to whom an Employee is legally married under the laws of any domestic or foreign
jurisdiction having the legal authority to sanction marriage, even if the
Participant and his or her Spouse are currently domiciled in a jurisdiction that
does not recognize the validity of such marriage; provided, however, that
federal tax law recognizes such marriage.

 

4.                                     Effective as of June 26, 2013, the Plan
is hereby amended by substituting “Spouse” for “spouse” in each place that it
appears in the Plan document.

 

--------------------------------------------------------------------------------


 

5.                                     Effective as of January 1, 2014,
Section 7.4 of the Plan is hereby clarified by adding the following paragraph to
the end thereto to read as follows:

 

Notwithstanding anything in this Section 7.4 to the contrary, if a Participant
has designated the Participant’s Spouse as a Beneficiary, then a divorce decree
that relates to such Spouse shall revoke the Participant’s designation of the
Spouse as a Beneficiary unless the decree or a qualified domestic relations
order (within the meaning of Code Section 414(p)) provides otherwise.

 

6.                                     Effective as of January 1, 2014,
Section 8.3(c) of the Plan is hereby clarified by deleting it and replacing it
in its entirety to read as follows:

 

Notwithstanding the above, distributions from the Participant’s Elective Account
pursuant to this Section 8.3 shall be limited solely to the Participant’s total
Elective Contributions as of the date of distribution (and not take into account
earnings on those Contributions), reduced by the amount of any previous
distributions pursuant to this Section 8.3 and Section 8.1; provided, however,
that 100% of the Participant’s Pre-Tax Elective Deferral Contributions valued as
of the last Valuation Date must be distributed before any of a Participant’s
Roth Elective Deferral Contributions may be distributed pursuant to this
Section 8.

 

7.                                     Effective immediately as of the date
hereof, Section 16.6 of the Plan is hereby clarified to read as follows:

 

16.6                       Construction of Plan.  This Plan and Trust shall be
construed and enforced according to the Code, ERISA and the laws of the State of
Colorado, other than its laws respecting choice of law, to the extent not
pre-empted by ERISA.

 

8.                                     Except as expressly provided herein, the
Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment as of
this 19th day of December, 2014.

 

 

 

 

 

 

 

 

 

 

Janus Capital Group Inc.

 

 

 

 

 

 

 

 

 

 

 

/s/ Michelle Rosenberg

 

 

 

Michelle Rosenberg

 

 

 

V.P. and Assistant General Counsel

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

/s/ Sue Armstrong

 

 

 

Sue Armstrong

 

 

 

 

2

--------------------------------------------------------------------------------
